Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 1 of 12                      PageID 18




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

BRIAN C. BENSON,                                 )
                                                 )
       Plaintiff,                                )
                                                 )
                                                 )
VS.                                              )           No. 20-1057-JDT-cgc
                                                 )
                                                 )
HARDIN COUNTY, TENNESSEE,                        )
ET AL.,                                          )
                                                 )
       Defendants.                               )


        ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On March 12, 2020, Plaintiff Brian C. Benson, who is incarcerated at the Hardin County

Correctional Facility in Savannah, Tennessee, filed a pro se complaint under 42 U.S.C. § 1983 and

a motion for leave to proceed in forma pauperis. (ECF Nos. 1 & 2.) On March 13, 2020, the

Court granted leave to proceed in forma pauperis and assessed the filing fee pursuant to 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 4.) Benson sues Hardin County, Tennessee; the Hardin County

Correctional Facility (Jail); Amanda Moore, a Nurse at the Jail; Johnny Alexander, Hardin County

Sheriff; and Tracey White, Jail Administrator. (ECF No. 1 at PageID 1, 3.)

       Benson’s complaint concerns (1) his requests for medical treatment concerning a pre-

existing back injury that occurred prior to his incarceration, (id. at PageID 5); (2) the grievances

he has written about his back pain issues, which he contends went “unresolved,” (id.); (3) the lack

of access to “people from the Church of Christ” who visit the Jail and the denial of Benson’s

request for Bible studies from an outside publisher, (id. at PageID 6); and (4) lack of access to a
Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 2 of 12                          PageID 19




legal advisor, a law library, and news media, (id. at PageID 4, 7). Benson seeks compensatory

damages and various types of injunctive relief. (Id. at PageID 4.)

        For the reasons explained below, Benson fails to state a claim on which relief may be

granted.

        The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaint —

        (1) is frivolous, malicious, or fails to state a claim upon which relief may be granted;
        or

        (2) seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

        In assessing whether the complaint in this case states a claim on which relief may be

granted, the Court applies the standards of Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal,

556 U.S. 662, 677-79 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007). Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts a plaintiff’s

“well-pleaded” factual allegations as true and then determines whether the allegations “‘plausibly

suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011)

(quoting Iqbal, 556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of

truth,” and legal conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

Although a complaint need only contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations

to make a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S.

at 555 n.3.

        “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.”                  Williams, 631 F.3d at

                                                   2
Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 3 of 12                         PageID 20




383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are

not exempt from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891

F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir.

Jan. 31, 2011) (affirming dismissal of pro se complaint for failure to comply with “unique pleading

requirements” and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in

his pleading’” (quoting Clark v. Nat'l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir.

1975))).

       Benson filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress. . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       To the extent Benson seeks to sue the Defendants in their official capacities, his claims are

treated as claims against their employer, the Jail, and in turn as claims against Hardin County.

See Jones v. Union Cnty., Tennessee, 296 F.3d 417, 421 (6th Cir. 2002) (citing Matthews v. Jones,

35 F.3d 1046, 1049 (6th Cir. 1994)). Hardin County may be held liable only if Benson’s injuries

were sustained pursuant to an unconstitutional custom or policy. See Monell v. Dep’t. of Soc.

Serv., 436 U.S. 658, 691-92 (1978). To demonstrate municipal liability, a plaintiff “must (1)

identify the municipal policy or custom, (2) connect the policy to the municipality, and (3) show

that his particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d

802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

                                                  3
Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 4 of 12                          PageID 21




“[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of the municipality from acts

of employees of the municipality, and thereby make clear that municipal liability is limited to

action for which the municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485

U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis in

original)). Benson does not allege that he has been deprived of a right because of a Hardin County

policy or custom. He instead seeks relief based on his general allegations about the Jail. Benson

does not state a claim against Hardin County or against any Defendant in his or her official

capacity.

        Benson states that he has not seen medical personnel at the Jail for his “back injury” due

to his “shifted . . . spine . . . [from] a[n] accident before I came to [the Jail].” (ECF No. 1 at PageID

5.) He alleges he has “been writing the Nurse Amanda Moore on sick calls . . . to request to be

seen by the Nurse for . . . meds to be prescribe[d]. . . . I have not seen the Nurse . . . not one time

since I been incarcerated and can’t get no response from her[.]” (Id.) Benson alleges he also wrote

Defendant White and filed grievances about his need for medical care but still received no

responses. (Id.)

        The Court reviews claims regarding the denial of medical care under the Eighth

Amendment, which prohibits cruel and unusual punishments. See generally Wilson v. Seiter, 501

U.S. 294, 297 (1991). Under Estelle v. Gamble, 429 U.S. 97, 104 (1976), “deliberate indifference

to serious medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of pain” .

. . proscribed by the Eighth Amendment.” However, not “every claim by a prisoner that he has

not received adequate medical treatment states a violation of the Eighth Amendment.” Id. at 105.

To state a cognizable claim, “a prisoner must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs.” Id. at 106. That is, an Eighth



                                                   4
Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 5 of 12                       PageID 22




Amendment claim consists of both objective and subjective components. Farmer v. Brennan, 511

U.S. 825, 834 (1994); Hudson v. McMillian, 503 U.S. 1, 8 (1992); Wilson, 501 U.S. at 298.

       The objective component of a medical care claim requires that a prisoner have a serious

medical need. Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004); Brooks v.

Celeste, 39 F.3d 125, 128 (6th Cir. 1994). “[A] medical need is objectively serious if it is ‘one

that has been diagnosed by a physician as mandating treatment or one that is so obvious that even

a lay person would readily recognize the necessity for a doctor’s attention.’” Blackmore, 390 F.3d

at 897; see also Johnson v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005). The subjective component

requires that jail officials acted with the requisite intent—i.e.,—had a “sufficiently culpable state

of mind.” Farmer, 511 U.S. at 834; see also Wilson, 501 U.S. at 302-03 (plaintiffs must show that

prison officials acted with “deliberate indifference” to a substantial risk that the prisoner would

suffer serious harm); Dominguez v. Corr. Med. Servs., 555 F.3d 543, 550 (6th Cir. 2009).

“[D]eliberate indifference describes a state of mind more blameworthy than negligence.” Farmer,

511 U.S. at 835. A prison official cannot be found liable under the Eighth Amendment unless he

subjectively knows of an excessive risk of harm to an inmate’s health or safety and disregards that

risk. Id. at 837. “Not ‘every ache and pain or medically recognized condition involving some

discomfort can support an Eighth Amendment claim.’” Sarah v. Thompson, 109 F. App’x 770,

771 (6th Cir. 2004) (quoting Gutierrez v. Peters, 111 F.3d 1364, 1372 (7th Cir. 1997)).

       Benson insufficiently alleges facts demonstrating any serious medical need. He does not

describe his symptoms or their duration, prior diagnoses and treatments, or other features of his

alleged condition. Furthermore, he has not demonstrated that any Defendant had a “sufficiently

culpable state of mind” and acted with “deliberate indifference” regarding his condition. Instead,

Benson simply states that he has not received any responses to his requests for medical care. (ECF



                                                 5
Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 6 of 12                      PageID 23




No. 1 at PageID 5.) Without more, this contention does not satisfy the subjective prong of Eighth

Amendment analysis. Though Benson describes his displeasure with the wait-time for medical

attention, that dissatisfaction alone is not actionable.      See Wilson, 501 U.S. at 298 (“the

Constitution does not mandate comfortable prisons”); Rhodes v. Chapman, 452 U.S. 337, 349

(1981) (same). Benson does not allege that any Defendant actually knew of, yet disregarded, an

excessive risk to his health.

       Both the objective and subjective components of deliberate indifference analysis must be

present in order to state a claim. Benson’s allegations do not satisfy either component. The

complaint thus fails to state a claim for constitutionally inadequate medical care.

       Benson suggests the grievance process at the Jail is inadequate. (See ECF No. 1 at PageID

5, 8.) Prisoners do not possess a constitutional right to a prison grievance procedure. See Young

v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002); LaFlame v. Montgomery Cnty. Sheriff’s Dep't,

3 F. App’x 346, 348 (6th Cir. 2001) (holding that plaintiff’s allegation that jail staff ignored the

grievances he filed did not state a § 1983 claim “because there is no inherent constitutional right

to an effective prison grievance procedure.”). Prisoners have a First Amendment right to file a

grievance against prison officials, but they have no similar right to an investigation of their

allegations. See Carlton v. Jondreau, 76 F. App’x 642, 644 (6th Cir. 2003). Furthermore, a failure

to take corrective action in response to an inmate grievance does not supply the necessary personal

involvement for § 1983 liability. See Simpson v. Overton, 79 F. App’x 117, 120 (6th Cir. 2003);

George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against a prisoner on an

administrative complaint does not cause or contribute to the [constitutional] violation.”). Benson’s

contentions regarding his grievances fail to state a claim for relief.




                                                  6
Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 7 of 12                        PageID 24




       Benson states there are eight pods of men at the Jail but only a few of those pods receive

visits by “the church people from the Church of Christ.” (ECF No. 1 at PageID 6.) He further

alleges that he is not permitted to order books from Mount Zion Bible Institute “for my Bible

studies.” (Id. (“I have written the Mount Sinai Bible Institute publisher to send me Bible studies

so that way I can study the Word of God. I wrote a request to the [Jail] staff asking for my Bible

studies from Mount Zion Bible Institute Publisher. I was told that they do not do them no more .

. . and they would be placed into my property or sent back.”).

       The First Amendment provides that “Congress shall make no law respecting an

establishment of religion, or prohibiting the free exercise thereof.” U.S. Const. amend. I. The

First Amendment is applicable to the States through the Fourteenth Amendment. Cantwell v.

Connecticut, 310 U.S. 296, 303 (1940).

       Although “[l]awful incarceration brings about the necessary withdrawal or limitation of

many privileges and rights,” inmates “clearly retain protections afforded by the First Amendment,”

including the right to freely exercise their religion. See O’Lone v. Shabazz, 482 U.S. 342, 348

(1987) (quotation omitted). To establish that this right has been violated, a plaintiff must establish

that: (1) the belief or practice he seeks to protect is religious within his own “scheme of things,”

(2) that his belief is sincerely held, and (3) the Defendant’s behavior infringed upon this practice

or belief. Kent v. Johnson, 821 F.2d 1220, 1224-25 (6th Cir. 1987); see also Flagner v. Wilkinson,

241 F.3d 475, 481 (6th Cir. 2001). Though prisoners retain a First Amendment right to the free

exercise of their religion, “‘the circumstances of prison life may require some restrictions on

prisoners’ exercise of their religious beliefs.’” Hayes v. Tennessee, 424 F. App’x 546, 549 (6th

Cir. 2011) (quoting Walker v. Mintzes, 771 F.2d 920, 929 (6th Cir. 1985)).




                                                  7
Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 8 of 12                           PageID 25




           Courts therefore must “‘balance the prisoners’ constitutionally protected interest in the free

exercise of their religious beliefs against the state’s legitimate interests in operating its prisons.’”

Id. (quoting Mintzes, 771 F.2d at 929). “[W]hen a prison regulation impinges on inmates’

constitutional rights, the regulation is valid if it is reasonably related to legitimate penological

interests” and is not “an ‘exaggerated response’ to prison concerns.” Turner v. Safley, 482 U.S.

78, 89-90 (1987).

           Benson’s factual allegations insufficiently plead any First Amendment deprivation. He

suggests, at most, that the Jail limits the areas in which the “people from Church of Christ” may

physically circulate while there and that he is not allowed to have Bible studies from outside

publishers in his cell. (See ECF No. 1 at PageID 6.) He does not allege whether his pod is always

one of those denied access to people from the Church of Christ and, if so, the reasons given by the

Jail for that limitation. Benson also does not state whether he has access to people from other

denominations who visit the Jail. He does not contend he cannot have a Bible in his cell or that he

cannot pray, worship, or read and study his Bible on his own. Benson thus does not adequately

allege that Jail personnel prohibit, prevent, discriminate against, or otherwise limit his religious

beliefs.

           Benson fails to state a claim for the deprivation of his First Amendment right to exercise

his religion.

           Benson alleges that a law library or “legal advisor[s]” are not “offered to inmates” in the

Jail. (ECF No. 1 at PageID 7.)1 He further adds that, while he has been incarcerated, he has had

insufficient access to his court-appointed counsel in his underlying criminal case. (Id.)




           1
       Benson alleges the Jail does not allow inmates access to newspapers or “some sort of
news media” but does not elaborate. (Id. at PageID 4.) He also does not allege that he suffered
                                                     8
Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 9 of 12                       PageID 26




       Prisoners retain a constitutional right of access to the courts. Bounds v. Smith, 430 U.S.

817, 821-22 (1977) (citing Ex Parte Hull, 312 U.S. 546 (1941)). That right “extends to direct

appeals, habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d

378, 391 (6th Cir. 1999) (en banc). To protect this right, prison authorities must “provid[e]

prisoners with adequate law libraries or adequate assistance from persons trained in the law.”

Bounds, 430 U.S. at 828.

       To have standing to pursue a First Amendment claim that he was denied access to the

courts, “a prisoner must show prison officials’ conduct inflicted an ‘actual injury,’ i.e., that the

conduct hindered his efforts to pursue a nonfrivolous legal claim.” Rodgers v. Hawley, 14 F.

App’x 403, 409 (6th Cir. 2001) (citation omitted); see Thaddeus X, 175 F.3d at 394. See also

Sampson v. Garrett, 917 F.3d 880, 881 (6th Cir. 2019) (a plaintiff must “show that the defendants

have scuttled his pursuit of a nonfrivolous, arguable claim” (internal quotation marks omitted)).

Rodgers v. Hawley, 14 F. App’x 403, 409 (6th Cir. 2001) (a prisoner must show that “prison

officials’ conduct . . . hindered his efforts to pursue a nonfrivolous legal claim”). “Actual injury”

can be demonstrated by “the late filing of a court document or the dismissal of an otherwise

meritorious claim.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). The Supreme Court

has held that “the underlying cause of action . . . is an element that must be described in the

complaint, just as much as allegations must describe the official acts frustrating the litigation.”

Christopher v. Harbury, 536 U.S. 403, 415 (2002) (citing Lewis v. Casey, 518 U.S. 343, 353 &

n.3 (1996)).

       “The tools [Bounds] requires to be provided are those that the inmates need in order to

attack their sentences, directly or collaterally, and in order to challenge the conditions of their


any remediable injury from the lack of news media and therefore fails to state a claim.

                                                 9
Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 10 of 12                       PageID 27




confinement.” Lewis, 518 U.S. at 355. “Impairment of any other litigating capacity is simply one

of the incidental (and perfectly constitutional) consequences of conviction and incarceration.” Id.

(emphasis in original).

       Benson does not meet the requite constitutional showing for an access-to-courts claim. As

to his contentions about not being “offered a law library,” (ECF No. 1 at PageID 7), he does not

state that lack of a library hindered his efforts to pursue a nonfrivolous legal claim. Though he

asserts he is “being handycapped [sic] with these civil rights claims I’m writing to you,” (id.), he

was able to file the complaint without a law library or a Jail-provided legal advisor. Benson does

not describe or otherwise address any other cause of action in which a remedy was lost or frustrated

by not having a law library.

       Benson also alleges he is handicapped in his criminal case by the lack of a law library at

the Jail. (Id.) However, his admission that counsel was appointed for him in his underlying

criminal case, (id.), belies his claim that he was denied meaningful access to the courts. As federal

courts have routinely recognized, appointment of counsel in a criminal case satisfies any obligation

which a state has to provide inmates with legal assistance. See United States v. Manthey, 92 F.

App’x 291, 297 (6th Cir. 2004) (citing United States v. Smith, 907 F.2d 42, 44 (6th Cir. 1990));

see also Smith v. Cnty. of Santa Clara, 223 F. App’x 701 (9th Cir. 2007) (pretrial detainee’s access

to court-appointed counsel satisfied right to meaningful access to the courts, even if law library

available to him in the county jail was inadequate).

       As to Benson’s assertions about being able to speak only briefly with his court-appointed

counsel prior to court hearings, hearing “nothing back” when he writes to his lawyer, and being

unable to directly call his attorney because the “number is restricted,” (ECF No. 1 at PageID 7),

Benson does not contend that the named Defendants caused these problems or have any control



                                                 10
Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 11 of 12                       PageID 28




over his attorney’s actions. Even if Benson had named his attorney as a defendant in this case, he

would have no claim under 42 U.S.C. § 1983. Attorneys, even if court-appointed, do not act under

color of state law for purposes of § 1983. See Polk County v. Dodson, 454 U.S. 312, 318 (1981)

(“[A] lawyer representing a client is not, by virtue of being an officer of the court, a state actor

‘under color of state law’ within the meaning of § 1983.”); Mulligan v. Schlachter, 389 F.2d 231,

233 (6th Cir. 1968) (private attorney who is appointed by the court does not act under color of

state law); Deas v. Potts, 547 F.2d 800 (4th Cir. 1976) (“A private attorney who is retained to

represent a criminal defendant is not acting under color of state law, and therefore is not amendable

to suit under § 1983.”).

       For all of the foregoing reasons, Benson’s complaint is subject to dismissal in its entirety

for failure to state a claim on which relief may be granted.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court finds that Benson should be given the opportunity to amend his complaint.

       In conclusion, the Court DISMISSES Benson’s complaint for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A (b)(1). Leave

to amend, however, is GRANTED.



                                                 11
Case 1:20-cv-01057-JDT-cgc Document 5 Filed 10/08/20 Page 12 of 12                        PageID 29




       Any amended complaint must be filed within twenty-one days after the date of this

order, on or before October 29, 2020. Benson is advised that an amended complaint will replace

the original complaint and must be complete in itself without reference to the prior pleading. The

amended complaint must be signed, and the text of the amended complaint must allege sufficient

facts to support each claim without reference to any extraneous document. Any exhibits must be

identified by number in the text of the amended complaint and must be attached to the amendment.

All claims alleged in an amended complaint must arise from the facts alleged in the original

complaint. Each claim for relief must be stated in a separate count and must identify each

Defendant sued in that count. If Benson fails to file an amended complaint within the time

specified, the Court will dismiss the case with prejudice in its entirety, assess a strike pursuant to

28 U.S.C. § 1915(g), and enter judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                 12
